Samuel W. Eager, J.
This is a proceeding brought by the Commission Against Discrimination pursuant to section 298 of the Executive Law to enforce its order directed against alleged discriminatory practices with respect to leasing of apartments in a certain apartment dwelling alleged to be publicly-assisted housing accommodations. Application is made by three certain tenants of the premises to intervene for the purpose of opposing the enforcement of the order of the commission. They say that the order, if enforced, will have a definite effect upon their homes and families and that they are aggrieved by the order; and they contend that they should be given an opportunity to defend and protect their interests.
The application by the tenants to intervene is denied. They were not parties in the proceeding before the commission. They are not affected in any way in any property or other legal rights by the order of the commission. Therefore, they are not persons “ aggrieved ” by such order entitling them to a judicial review thereof within the meaning of the provisions of section 298 of the Executive Law.
Settle order on notice.